ITEMID: 001-119265
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: UNION EUROPEENNE DES DROITS DE L'HOMME AND JOSEPHIDES v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ineta Ziemele;Krzysztof Wojtyczek;Päivi Hirvelä;Paul Mahoney
TEXT: 1. The applicants are the UEDH (“Union Europeenne Des Droits de L’Homme”) a non-profit making association based in Nicosia and Christos Josephides, a Cypriot and French citizen, born in 1944 and resident in Cyprus. The second applicant is the President and legal representative of the first applicant.
2.
3. On 9 November 2010, with the intention of celebrating of the 20th anniversary of the fall of the Berlin Wall, a group of people, including the second applicant and, it appears, other members of the first applicant association, set out with the intention of demonstrating before the “Attila Wall” which was in the buffer zone between the Republic of Cyprus and the area occupied by Turkish forces known as the “Turkish Republic of Northern Cyprus” (“TRNC”), and thus showing their solidarity with the German people and seeking their help and support in obtaining the fall of the wall separating the Cypriot people. They had given notice of their peaceful demonstration to the press and the German embassy.
4. The second applicant and another member of the association carried a large European flag and four placards bearing slogans; leaflets were being handed out as they proceeded down Ledra Road. The demonstrators stopped 50 metres before the Cyprus checkpoint, which was 100 metres from the “TRNC” checkpoint. The applicant and the other member of the association continued past the checkpoint into the buffer zone, with the intention of placing the flag and placards on the walls within the zone. When they were some ten to fifteen metres from the “TRNC” checkpoint, security forces rushed out and seized them by force. They were taken into the security post and searched. Their mobile phones and identity documents were removed, their flag, placards and leaflets confiscated. After 45 minutes, the two men were released.
